Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Benjamin S. Greene and Barbara J. Us-sery-Greene appeal from the district court’s order dismissing without prejudice their amended complaint in which they asserted that the improper substitution of trustee by Defendant, LNV Corporation, resulted in the foreclosure on their property and subsequent injuries. Our review of the record and the arguments of the parties discloses no reversible error. Accordingly, we affirm for the reasons stated by the district court. Greene v. LNV Corp., No. 3:12-cv-00780-REP-MHL, 2013 WL 1652232 (ED.Va. Apr. 16, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.